SIMPSON, J.
(dissenting). — As to the demurrers to pleas (a), (b), and (c), the writer differs with the majority of the court, his views being as follows: While the decisions are not harmonious on the question of the *263duty of a party with regard to his own premises adjoining a railroad, yet, according to the weight of authority, it may he stated as settled that a person owning and occupying land adjoining the railroad is authorized to use his property in any natural and proper Avay, and is not under any obligation to keep it clear of combustible material. — Beach on Contributory Negligence (3d Ed.) §§ 235-239; L. & N. R. R. Co. v. Marbury Lumber Co., 125 Ala. 239, 28 South. 438, 50 L. R. A. 620; 2 Shearman & Redfield on Neg. (4th Ed.) §§ 680-682. This court, said in the Marbury Lumber Case, supra,.: “A plaintiff is not responsible for the mere condition of his premises lying along a railroad, but, in order to he held for contributory negligence, must have done some act or omitted some duty which is the proximate cause of his injury, concurring with the negligence of the company.” —Page 263 of 125 Ala., page 445 of 28 South. But said plea (a) alleges that, while there Avas a covered and inclosed platform for the purpose of storing cotton, this cotton was placed on 30 feet of an uninclosed platform, belonging to the defendant, on its right of Avay, next to its track, Avhich was not kept for storing cotton thereon; that it was not a place reasonably safe for the storage of cotton, but was a place where there was constant danger from sparks, etc., and that plaintiff “negligently failed to remove the same into the inclosed part of said Avarehouse within a reasonable time, and negligently allowed the same to remain on said platform, exposed to danger from ignition by fire from defendant’s locomotive engine,” etc., and the fire was communicated from said cotton to the Avarehouse, etc. “It has been held that the fact that the plaintiff placed his property on the defendant’s right of way with the latter’s consent does not constitute contributory negligence, hut the burning of lumber placed on the property of a railroad company in *264proximity to their track, without any permission, express or implied, gives the owner no right of action against the company.” — 13 Am. & Eng. Ency. Law (2d Ed.) pp. 487, 488. The Supreme Court of Pennsylvania held that one who built his fence on the.right of-way of a railroad company was guilty of contributory negligence, and could not recover for its being burned.— R. R. Co. v. Yeiser, 8 Penn. 366, 377 (at close of opinion.) In a later case that court held that one who placed his lumber partly on the ground hired for that purpose could not recover for its loss by fire occasioned by the negligence of the defendant. The lumber was placed there partly for drying. The court said: “Their piles-extended partly over the defendant’s right of way, and to' this extent they were trespassers, as there is no evidence showing that defendants assented to or even knew of it.” — Poet v. Railroad Co., 108 Penn. 585, 587. The Supreme Court of Texas, in a case where a party had piled cedar posts on the right of way for shipment, after a sufficient number had been accumulated, held that the party Avas not guilty of contributory negligence, because a custom Avas proved Avhich amounted to acquiescence on the part of the railroad company. — Gulf, C. & S. F. Ry. Co. v. McLean, 74 Tex. 646, 12 S. W. 843; 3 Elliott on Railroads, § 1235. In our oavu court, where the pleas averred that the cotton Avas placed on defendant’s platform Avithin 20 feet of the track, and remained there three weeks, Avithout any averments as to Avhether it was the proper place or otherAvise, the court held the plea demurrable; the court saying: “The plaintiff was not bound to anticipate negligence on the part of defendant. In the absence of notice to him that the engire Avas in fact so constructed, equipped, and operated, as to endanger the cotton, the mere placing and keeping of the cotton on the platform cannot be held, as a matter *265of law, to have been negligent conduct on his part, or to have been negligent conduct on his part, or to have-been the proximate cause of the loss.” — So. Ry. v. Wilson, 188 Ala. 510, 522, 85 South. 561. It will be noticed that in the case just cited, from aught that appears in the plea, it may be that the platform was the usual, proper, and customary place of putting the cotton, and it is not alleged that it was a place of special danger, while in the case now under consideration it is alleged that it was a place of special danger, that it was not intended to be used in the manner in which it was, and that there was a safe place in which to place the cotton, and that the plaintiff negligently failed to remove it within a reasonable time.
In the light of the cases cited, plea (a) showed a legal defense, and \the demurrer thereto sh,ould have been-overruled.
Plea (m) was also good, and the demurrer thereto should have been overruled. Citations supra.
Plea (c), in addition to the allegations made in the preceding pleas, states also that, prior to the occurrences complained of, fire had been communicated to cotton placed there by passing engines, that plaintiff had knowledge of the same, and had been warned of the danger, and that, notwithstanding said knowledge and said warning, and notwithstanding a high wind was blowing from the direction of the track towards the warehouse, plaintiff placed its cotton in said exposed place, etc. It is not alleged Avhether said previous fires Avere caused by negligence or natural causes, yet, in either event, these allegations bring the plea Avithin the principle laid down in Lilley v. Fletcher, 81 Ala. 234, 237, 1 South. 273, and L. & N. R. R. Co. v. Sullivan Timber Co.. 138 Ala. 379, 394-5, 35 South. 327. The demurrer to said plea (c) should have been overruled.
*266• Nothing material is added to the foregoing pleas by plea (d), as the plaintiff was not under any obligation to keep fire hose in the warehouse.
Nothing material is added by plea (e), as the plaintiff could not be held liable for a mistake of judgment as to' the best method of extinguishing the fire.